AO 245B (CASDRev.       02118) Judgment in a Criminal Case for Revocations                                      FILED

                                     UNITED STATES DISTRICT COUR                                                DEC 1 7 2018
                                            SOUTHERN DISTRICT OF CALIFORNIA                            CLERK. IJ S DISTRICT COURT
                                                                                                     SOUTHERN i:JISTR1C1 Qf CALIFORNIA
              UNITED STATES OF AMERICA                               JUDGMENT IN A CRI                           SE      � r:'_F0UTV
                                                                                                                       ___       ___




                                                                     (For Revocation ofProbation or Supervised Release)
                                                                     (For Offenses Committed On or After November 1,     1987)
                                v.
             FRANCISCO FLORES-ORTIZ (1)
                                                                          Case Number:      l 6CR1170-MMA

                                                                     Frank Torres Morell
                                                                     Defendant's Attorney
REGISTRATION NO.                56046298

o -
THE DEFENDANT:

[ZJ   admitted guilt to violation ofallegation(s) No.       1-5


D     was found guilty in violation of allegation(s) No.
                                                           �������-
                                                                                                     after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty ofthe following allegation(s):

Allegation Number                    Nature of Violation
               1                     nvl , Committed a federal, state, or local offense
               2                     nv1, Committed a federal, state or local offense
               3                     nvl , Committed a federal, state or local offense
               4                     nv1, Committed a federal, state or local offense
               5                     nv7, Failure to report as directed



      Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

          IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any

                                                                                      7
material change in the defendant's economic circumstances.




                                                                      HON. MICHAEL M. ANELLO
                                                                      UNITED STATES DISTRICT JUDGE




                                                                                                                  16CR1170-MMA
AO 245B (CASO Rev. 08/13) Judgment in a Criminal Case for Revocations


DEFENDANT:                FRANCISCO FLORES-ORTIZ        (I)                                       Judgment - Page   2 of 2
CASE NUMBER:              16CR1170-MMA


                                                 IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Twelve (12) months to run consecutive to case number 18cr2732-MMA




D      Sentence imposed pursuant to Title 8 USC Section 1326(b).
12:1   The court makes the following recommendations to the Bureau of Prisons:
           1.   Incarceration in the Southwest Region preferably CA to facilitate family visitation.
           2.   Provide adequate medical treatment for defendant's current conditions.




D      The defendant is remanded to the custody of the United States Marshal.


D      The defendant shall surrender to the United States Marshal for this district:



       D    as notified by the United States Marshal.


       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
D
       Prisons:

       D     on or before

       D    as notified by the United States Marshal.

       D     as notified by the Probation or Pretrial Services Office.


                                                       RETURN

I have executed this judgment as follows:

       Defendant delivered on



at     ______                            ,   with a certified copy of this judgment.




                                                                 UNITED STATES MARSHAL




                                    By                        DEPUTY UNITED STATES MARSHAL




                                                                                                      16CR1170-MMA
